                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JANE DOE,

              Plaintiff,

       v.                                           No. 18 CV 4240

SCHOOL OF THE ART INSTITUTE OF                      Judge Andrea R. Wood
CHICAGO, JOHN PHILLIPS, LISA
WAINWRIGHT, AMANDA DASILVA,                         Magistrate Judge Daniel G. Martin
MICHAEL NICOLAI, and BETH WRIGHT

              Defendants.

              PLAINTIFF’S MOTION TO PROCEED ANONYMOUSLY

       Plaintiff, JANE DOE, through her undersigned counsel, respectfully requests this

Court for an order to proceed in this matter anonymously, and in support, Plaintiff states as

follows:

       1.     To proceed anonymously, a party must demonstrate “exceptional

circumstances” that outweigh both the public policy in favor of identified parties and the

prejudice to the opposing party that would result from anonymity. Doe v. Vill. of Deerfield,

819 F.3d 372, 377 (7th Cir. 2016).

       2.     Although the use of anonymous names is disfavored, the test for granting

such use is met here. Rule 17(a) of the Federal Rules of Civil Procedure provides that

“[e]very action shall be prosecuted in the name of the real party in interest.” And Fed. R.

Civ. Pro. 10(a) requires that pleadings contain the names of the parties. Notwithstanding

these rules, “many federal courts . . . have permitted parties to proceed anonymously when
special circumstances justify secrecy.” Does I– XXIII v. Advanced Textile Corporation, 214 F.3d

1058, 1067 (9th Cir. 2000) (allowing undocumented workers to use anonymous names in

Fair Labor Standards Act case.) The Seventh Circuit has identified categorical exceptions to

the rule requiring partiesʹ real names, specifically, fictitious names are allowed when

necessary to protect the privacy of children, rape victims, and other particularly vulnerable

parties or witnesses. Doe v. Trp Acquisition Inc., 2016 WL 3671505, at *2 (N.D. Ill. July 11,

2016) (citing Doe v. Blue Cross & Blue Shield United of Wis., 112 F.3d 869, 872 (7th Cir. 1997)).

       3.     The Seventh Circuit has held that it is within the District Court’s discretion to

determine whether the circumstances of a particular case justify a departure from the

general rule that parties must be identified by name. Doe v. Blue Cross and Blue Shield United

of Wisconsin, 112 F.3d 869, 872 (7th Cir. 1997). The Court has found circumstances justifying

the use of anonymous names where, as here, a plaintiff is “a likely target of retaliation by

people who would learn her identity” from court filings. Doe v. City of Chicago, 360 F.3d 667,

669 (7th Cir. 2004).

       4.     In deciding whether to permit a party to proceed by anonymous name, courts

apply a balancing test, weighing “the possible prejudice to the opposing party from

concealment” against “the harm to the plaintiff” from disclosure of his or her identity. Id.

Here, as shown in the analysis below, the balancing analysis favors permitting Plaintiff to

proceed by anonymous name.

       5.     In this case, Plaintiff is a particularly vulnerable party who warrants being

able to proceed anonymously because she is a victim of sexual misconduct who has

                                               2
brought suit against a person of influence in a specialized community (i.e., prestigious art

schools). This litigation involves the disclosure of stigmatizing sexual information,

including details of sexual violence. Plaintiff has a real fear of being subjected to retaliation,

harassment, embarrassment, and reputational harm as a result of her bringing this suit

should her identity be made public. The public backlash towards women who report

sexual misconduct in the era of Facebook and Twitter is frightening and dangerous. See e.g.,

https://www.usatoday.com/story/news/nation‐now/2018/09/21/christine‐blasey‐ford‐

kavanaugh‐death‐threats‐reporting‐sexual‐assault/1355798002/.

       6.      Moreover, Plaintiff has a psychological disability including diagnoses of

attention deficit/ hyperactivity disorder, anxiety, panic attacks, insomnia, impaired focus,

and depression. Additionally, this litigation will involve disclosure of confidential Title IX

investigatory files.

       7.      Plaintiff already suffered retaliation and harm to her reputation as alleged in

her Complaint. (See Dkt. 1, ¶¶ 35, 49, 65, 73, 74, 79, 100, 109.) Moreover, Plaintiff alleges

harm to her education as a result of Defendants’ actions. (See Dkt. 1, ¶¶ 28, 36, 45, 82, 88, 96,

98, 108, 112, 127.). If there is any hope of remedying this harm, Plaintiff cannot suffer any

further reputational harm among the art school community.

       8.      Defendants will not be prejudiced if the Court allows Plaintiff to proceed

anonymously. All Defendants are aware of Plaintiff’s identity and none have expressed an

objection to Plaintiff proceeding anonymously. Plaintiff seeks anonymity only from public

disclosure of her identity.

                                                3
       9.     Balancing the interests of the Parties, this Court should grant Plaintiff’s

motion to proceed anonymously in order to protect her status as a vulnerable individual.

       WHEREFORE, for the above stated reasons, Plaintiff prays that this Court enter an

Order granting the Plaintiff’s motion to proceed anonymously, and for such other relief

that is just and equitable.

                                                Respectfully submitted,

                                                JANE DOE



                                                s/Heidi Karr Sleper

                                                One of Plaintiff’s Attorneys

Heidi Karr Sleper
KURTZ LAW OFFICES, LTD.
32 Blaine Street
Hinsdale, Illinois 60521
Phone: (630) 323‐9444
Fax: (630) 604‐9444
E‐mail: hsleper@kurtzlaw.us




                                            4
                             CERTIFICATE OF MAILING

      I do hereby certify that on the 8th day of October, 2018, I served a true and correct
copy of the above pleading, via the Court’s ECF system upon the following:



Scott Warner               Scott.Warner@Huschblackwell.com
Gwendolyn Morales          Gwendolyn.morales@huschblackwell.com
Mason Floyd                mfloyd@clarkhill.com




                                                       s/Heidi Karr Sleper
                                                By: _____________________________
                                                       Heidi Karr Sleper




                                            5
